— Determination of respondent Liquor Authority, dated November 30, 1990, which suspended for 10 days petitioner’s on-premises liquor license and imposed a $1,000 bond forfeiture, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County, Stuart C. Cohen, J., entered March 21, 1991) is dismissed, without costs.
Upon a review of the record, we find that there is substantial evidence to support respondent’s determination that petitioner violated section 53.1 (p) of the Rules of the New York State Liquor Authority (9 NYCRR) by unauthorized use of a trade name in connection with the licensed premises, and *612violated section 100 (4) of the Alcoholic Beverage Control Law by unauthorized maintenance and operation of more than one stand-up bar on the licensed premises (CPLR 7803; Matter of Pell v Board of Educ., 34 NY2d 222).
We perceive no abuse of discretion by respondent in imposing the penalty herein (Matter of Pell v Board of Educ., supra). Concur — Carro, J. P., Wallach, Kassal and Rubin, JJ.